                             Case 3:17-cv-00561-WHO Document 286 Filed 10/23/18 Page 1 of 4



                        1   DENISE M. MINGRONE (STATE BAR NO. 135224)
                            dmingrone@orrick.com
                        2   ROBERT L. URIARTE (STATE BAR NO. 258274)
                            ruriarte@orrick.com
                        3   ORRICK, HERRINGTON & SUTCLIFFE LLP
                            1000 Marsh Road
                        4   Menlo Park, CA 94025-1015
                            Telephone:     +1 650 614 7400
                        5   Facsimile:     +1 650 614 7401

                        6   CLAUDIA WILSON FROST (Pro Hac Vice)
                            cfrost@orrick.com
                        7   ORRICK, HERRINGTON & SUTCLIFFE LLP
                            609 Main Street, 40th Floor
                        8   Houston, TX 77002-3106
                            Telephone:    +1 713- 658 6460
                        9   Facsimile:    +1 713 658 6401
                       10   Attorneys for Plaintiff/Counterdefendant
                            SYNOPSYS, INC.
                       11

                       12                           IN THE UNITED STATES DISTRICT COURT

                       13                             NORTHERN DISTRICT OF CALIFORNIA

                       14                                   SAN FRANCISCO DIVISION

                       15
                            SYNOPSYS, INC.,                              Case No. 3:17-cv-00561-WHO
                       16
                                              Plaintiff,                 PLAINTIFF SYNOPSYS’ L.R. 6-3
                       17                                                MOTION TO CHANGE HEARING
                                   v.                                    DATE ON MOTION FOR SANCTIONS,
                       18                                                MOTIONS FOR SUMMARY
                            UBIQUITI NETWORKS, INC., UBIQUITI            JUDGMENT AND MOTION TO
                       19   NETWORKS INTERNATIONAL LIMITED,              EXCLUDE THE EXPERT TESTIMONY
                            CHING-HAN TSAI, and DOES 1-20,               OF JAMES E. MALACKOWSKI AND
                       20   inclusive,                                   WILLIAM HASLER

                       21                     Defendants.                Dept.: Courtroom 2, 17th Floor
                                                                         Judge: Hon. William H. Orrick
                       22
                            UBIQUITI NETWORKS, INC. AND
                       23   UBIQUITI NETWORKS INTERNATIONAL
                            LIMITED,
                       24
                                              Counterclaimants,
                       25
                                   v.
                       26
                            SYNOPSYS, INC.,
                       27
                                              Counterdefendant.
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
                                                                              SYNOPSYS’ L.R. 6-3 MOTION TO CHANGE HEARING
    ATTORNEYS AT LAW
                                                                              DATE ON MOTION FOR SANCTIONS, MOTIONS FOR
     SILICON VALLEY                                                           SUMMARY JUDGMENT AND MOTION TO EXCLUDE
                                                                                 THE EXPERT TESTIMONY - 3:17-CV-00561-WHO
                             Case 3:17-cv-00561-WHO Document 286 Filed 10/23/18 Page 2 of 4



                        1           Pursuant to Local Rule 6-3, Plaintiff Synopsys, Inc. (“Synopsys”) moves to change the

                        2   hearing date on Plaintiff’s Motion for Sanctions (ECF No. 241), Plaintiff’s and Defendants’

                        3   Motions for Summary Judgment (ECF Nos. 248, 249, 256) and Defendants’ Motion to Exclude

                        4   the Expert Testimony of James E. Malackowski and William Hasler (ECF No. 264) (collectively

                        5   “Motions Hearing”). The Motions Hearing is currently scheduled for Wednesday, November 21,

                        6   2018, the day before Thanksgiving. Plaintiff’s counsel will be out of town or out of state on that

                        7   day, some based on prepaid travel arrangements planned months in advance they are not able to

                        8   rearrange. No other deadlines are affected by this request. Frost Decl. at ¶¶ 2-4, 8.

                        9           A hearing on the Motion for Sanctions (ECF No. 241) was set for November 7, 2018 and
                       10   a hearing on the pending Motions for Summary Judgment (ECF Nos. 248, 249, and 256) was set

                       11   for November 14, 2018 pursuant to the Court’s Minute Order dated June 6, 2018 (ECF No. 207)

                       12   (setting cutoff date for hearing on dispositive motions on November 15, 2018). Frost Decl. at ¶ 3.

                       13   On October 11, 2018, after the other four motions had been filed, Defendant Ubiquiti Networks,

                       14   Inc. and Ubiquiti Networks International Ltd. (collectively “Ubiquiti Defendants”) filed a Motion

                       15   to Exclude the expert testimony of two of Plaintiff’s experts, Mr. Malackowski and Mr. Hasler

                       16   (“Motion to Exclude”). ECF No. 264. The Motion to Exclude was set for hearing on November

                       17   21, 2018. In an order dated October 12, 2018, the Court consolidated the three hearings and reset

                       18   the combined hearing for November 21, 2018. ECF No. 267. Frost Decl. at ¶ 5.

                       19           In light of Plaintiffs’ unavailability to attend the November 21, 2018 hearing, counsel for
                       20   Synopsys contacted Defendants’ counsel suggesting a stipulation to extend the Motions Hearing

                       21   to November 28, 2018, the next available date on this Court’s civil case calendar. Frost Decl. at

                       22   ¶ 6. Tsai’s counsel advised that he does not oppose Synopsys’ request to move the hearings to

                       23   November 28, 2018. Counsel for the Ubiquiti Defendants advised that they oppose moving the

                       24   hearings until November 28, 2018 because of the Court’s crowded calendar that day. Id. The

                       25   Ubiquiti Defendants proposed that the Motions Hearing be reset to Monday, November 26, 2018,

                       26   but that is not a date on which the Court hears its civil case calendar and also involves holiday

                       27   travel. Id.
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
                                                                                        SYNOPSYS’ L.R. 6-3 MOTION TO CHANGE HEARING
                                                                                        DATE ON MOTION FOR SANCTIONS, MOTIONS FOR
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                            -1-         SUMMARY JUDGMENT AND MOTION TO EXCLUDE
                                                                                           THE EXPERT TESTIMONY - 3:17-CV-00561-WHO
                             Case 3:17-cv-00561-WHO Document 286 Filed 10/23/18 Page 3 of 4



                        1           Synopsys alternatively suggested that the parties request the hearing on the Motions for

                        2   Sanctions and for Summary Judgment be set on November 14, 2018, the original date for

                        3   dispositive motions set by the Court, and the Motion to Exclude be heard on November 28, 2018.

                        4   Frost Decl. at ¶ 7. Tsai’s counsel has a trial setting in another matter and is not available on

                        5   November 14. Counsel for the Ubiquiti Defendants advised that they are traveling November 14

                        6   and that the November 28 date is too late. Id.

                        7           Synopsys’ request to move the hearing is reasonable and for good cause. Ahanchian v.

                        8   Xenon Pictures, Inc., 624 F.3d 1253, 1259-60 n.7 (9th Cir. 2010) (finding good cause for an

                        9   extension and explaining that “lack of availability due to a previously planned trip is a reasonable
                       10   basis for seeking an extension of time”). Based on the dates set in the June 6, 2018 Minute Order

                       11   (ECF No. 207) Synopsys’ outside counsel of record made holiday plans to be out of town and out

                       12   of state with their families for the Thanksgiving holiday. Many of these plans include prepaid

                       13   travel on or before November 21, 2018 that cannot be rescheduled without penalty. Frost Decl. at

                       14   ¶ 4. Synopsys would be prejudiced to be without its counsel of record at this hearing on several

                       15   substantial and potentially dispositive motions. Frost Decl. at ¶ 6.

                       16           Accordingly, pursuant to Local Rule 6-3, Synopsys respectfully requests that this Court

                       17   extend the date of the Motions Hearing until November 28, 2018, or alternatively set the hearing

                       18   on the Motions for Sanctions and for Summary Judgment on its previously scheduled date,

                       19   November 14, 2018 and the Motion to Exclude on November 28, 2018.
                       20           Pursuant to Civil L.R. 6-3(a)(5) and (6), Synopsys states that there have been eight

                       21   previous modifications of time in this case, all by stipulation.1 The previous time modifications

                       22   do not relate to the pending motions and no further modifications to the schedule will be required

                       23   if Synopsys’ present motion to change the hearings on the Motion for Sanctions and Motions for

                       24

                       25
                                1
                                  See Stipulation to Extend Time to Respond to Compl. (ECF No. 11); Stipulation to Extend Time to Respond to
                       26   Am. Compl. (ECF No. 71); Stipulation to Extend Time to Respond to 2d Am. Compl. (ECF No. 74); Stipulation to
                            Extend Time to File Reply in Support of Mot. for Leave to File Am. Counterclaims (ECF No. 82); Stipulation
                       27   Requesting to Reschedule H’rg Date (ECF No. 90); Stipulation Re. Request for Order Changing Time of Certain
                            Deadlines in PTO (ECF No. 133); Stipulation to Extend Time to Respond to Third Amended Complaint (ECF No.
                       28   219); Synopsys’ Motion to Extend Time for Case Management Conference (ECF No. 231).
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
                                                                                               SYNOPSYS’ L.R. 6-3 MOTION TO CHANGE HEARING
                                                                                               DATE ON MOTION FOR SANCTIONS, MOTIONS FOR
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                  -2-          SUMMARY JUDGMENT AND MOTION TO EXCLUDE
                                                                                                  THE EXPERT TESTIMONY - 3:17-CV-00561-WHO
                              Case 3:17-cv-00561-WHO Document 286 Filed 10/23/18 Page 4 of 4



                        1   Summary Judgment to November 14, 2018 and to extend the hearing on the Motion to Exclude or

                        2   to extend the Motions Hearing until November 28, 2018 is granted. Frost Decl. at ¶ 8.

                        3            For the foregoing reasons, Synopsys respectfully requests that the Court grant this Motion

                        4   and enter an order setting all Motions for hearing on November 28, 2018 or alternatively setting

                        5   the Motions for Summary Judgment and Synopsys’ Motion for Sanctions for Spoliation on

                        6   November 14, 2018 and Ubiquiti Defendants’ Motion to Exclude the Expert Testimony of Mr.

                        7   Malackowski and Mr. Hasler on November 28, 2018.

                        8   Dated: October 23, 2018                            DENISE M. MINGRONE
                                                                               CLAUDIA WILSON FROST
                        9                                                      ROBERT L. URIARTE
                                                                               ORRICK, HERRINGTON & SUTCLIFFE LLP
                       10

                       11
                                                                               By: /s/ Claudia Wilson Frost
                       12                                                          CLAUDIA WILSON FROST
                       13                                                          Attorneys for Plaintiff
                                                                                   SYNOPSYS, INC.
                       14

                       15

                       16

                       17

                       18

                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
                                                                                        SYNOPSYS’ L.R. 6-3 MOTION TO CHANGE HEARING
                            4165-9685-3784                                              DATE ON MOTION FOR SANCTIONS, MOTIONS FOR
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                            -3-         SUMMARY JUDGMENT AND MOTION TO EXCLUDE
                                                                                           THE EXPERT TESTIMONY - 3:17-CV-00561-WHO
